TURNAGE, Judge.
Perry Curtis appeals the denial of his 27.26 motion. The court held an evidentia-ry hearing and made findings of fact and conclusions of law.
Curtis entered a plea of guilty to armed robbery under § 560.120, RSMo 1969, while represented by counsel. On this appeal he essentially contends the plea was involuntary because his counsel had led him to believe he would receive probation when in fact he did not. Curtis on this motion testified to his understanding about probation and his counsel testified no representation about probation was made. The court found no representation had been made. On the evidence presented the court was required to resolve the conflict in evidence and to judge the credibility of the witnesses. Nance v. State, 556 S.W.2d 193, 194[2, 3] (Mo.App.1977). In doing this the court was entitled to believe counsel who stated no promise had been made prior to the plea.
The court’s finding of fact is not clearly erroneous and an extended opinion would have no precedential value. Rule 84.16(b).
The judgment is affirmed.
All concur.